Citation Nr: 1704541	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  13-14 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether an apportionment of the appellant's VA Dependency Indemnity Compensation (DIC) benefits on behalf of her minor child, effective from September 1, 2011 to July 1, 2014, was proper.


REPRESENTATION

The appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to February 1968, and he died in July 2008.  The appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in August 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

This claim is subject to the special provisions governing simultaneously-contested claims.  See 38 C.F.R. §§ 19.100-19.102.  

With regard to the appellant's disagreement with the October 2012 decision of VA Debt Management Center's Committee on Waivers of Indebtedness denying her request to waive collection of the debt created by the retroactive apportionment of her monthly DIC compensation, the Board need not further address this claim, to include its procedural posture, as the decision herein finding that such apportionment was improper vitiates the appellant's resulting debt.  


FINDING OF FACT

While the appellant did not have physical custody of her minor child during the apportionment period, which spanned from September 1, 2011 and July 1, 2014, she was nevertheless reasonably discharging her responsibility for the child's care.  

CONCLUSION OF LAW

The apportionment of the appellant's VA DIC compensation benefits, effective from September 1, 2011 to July 1, 2014, was improper.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.461 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Procedural Requirements

VA laws and regulations include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, 19.102.  In this case, VA followed all of the procedural requirements outlined in 38 C.F.R. § 19.100 through 102, including informing the other interested party, namely the appellant's child's custodial guardians, of the appellant's appeal of the apportionment decision and the guardians' related hearing and representation rights; providing the custodial guardians with the statement of the case; and informing the custodial guardians of the appellant's timely substantive appeal, including the relevant appellate arguments therein.  Thus, the Board finds that all necessary due process requirements have been met in this case, and therefore appellate review is proper at this time without prejudice to either interested party.


Apportionments

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  This apportionment may be awarded when any of the children of a deceased veteran are not living with the veteran's surviving spouse; DIC compensation payable to the surviving spouse may be apportioned.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  However, no apportionment will be made where a surviving spouse is providing for the dependents in question, and amounts payable to a surviving spouse for a child in the surviving spouse's custody but residing with someone else may be apportioned if the surviving spouse is not reasonably contributing to the child's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450; Hall v. Brown, 5 Vet. App. 294 (1993).   

Further, per 38 C.F.R. § 3.461, a surviving spouse's award of DIC benefits will be apportioned where there is a child or children under 18 years of age not in the custody of the surviving spouse.  As to the amount of the apportionment, the share for each child under 18 years of age will be at rates approved by the Under Secretary for Benefits except when the facts and circumstances in a case warrant special apportionment under §3.451.  The share for the surviving spouse will be the difference between the children's share and the total amount payable.  In the application of this rule, however, the surviving spouse's share will not be reduced to an amount less than 50 percent of that to which the surviving spouse would otherwise be entitled.  38 C.F.R. § 3.461.  

As to whether a "special" apportionment may be warranted, thereby providing a basis for awarding a different apportioned amount than the additional compensation received by the appellant for the child in question, where hardship is shown to exist, DIC benefits may be specially apportioned between a surviving spouse and her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the appellant and those dependents in whose behalf the apportionment is claimed, and the special needs of the appellant, her dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the appellant's benefits would constitute undue hardship on her, while apportionment of less than 20 percent of her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.  The special apportionment was apparently designed to provide for an apportionment in situations where a veteran is reasonably discharging his or her responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances (i.e. hardship) exist which warrant giving dependents additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).  

Factual Background

By way of background, the record reflects that the appellant and the Veteran, who married in August 1970, had two children, a son and a daughter, and apparently their son conceived a child out of wedlock who was born in 1996 and is the child in question for whom an apportionment was granted.  In 2000, the Veteran and the appellant took custody of and raised their grandchild, whom they formally adopted in 2003.  However, at some point after the Veteran's death in 2008, the relationship between the appellant and her grandchild/adopted child became quite strained, and the appellant reports that the child attempted to kill her, resulting in the child's subsequent confinement to a juvenile penal institution.  Upon the child's release, the appellant was reluctant to resume her custodial guardianship of this child; accordingly, per a July 2011 Alabama Juvenile Court Order, physical custody of the child was awarded jointly to the child's adult sister and her sister's husband.  However, the appellant retained legal guardianship of the child in order to allow the child to receive monthly benefits from the Social Security Administration (SSA) per the appellant and the Veteran's work history, and this benefit resulted in a $1,100 payment to the child's physical custodians per month.  

Per this July 2011 Court Order awarding physical custody of the child to her adult sister and brother-in-law, the appellant would not be required to pay any additional child support, as the payments from the SSA would exceed the amount of child support that would be legally mandated based on the appellant's income.  As emphasized by the appellant, the original petition of the child's adult sister and brother-in-law to adopt the child was dismissed, in order to preserve the appellant's legal custody of the child and allow her to receive SSA benefits as the appellant's dependent.  To that end, the Court Order specifically awarded physical custody to the child's sister and brother-in-law, but noted that the appellant would retain legal custody.  Although the Court Order specifically included this provision of SSA benefits for the child's support, the child's physical custodians nevertheless filed a claim for an apportionment of the appellant's VA DIC benefits in August 2011, based on legal advice that they had received that the child was entitled to such an apportionment.  In August 2012, the RO awarded a monthly apportionment equal to the amount of additional DIC compensation the appellant received for this child as her dependent, awarding this monthly apportionment retroactively, effective as of September 1, 2011 (the first day of the month after the apportionment claim was received).  

Propriety of Apportionment

After a review of the record and applicable law, the Board concludes that the crux of this case turns on whether the appellant did indeed retain custody of the child in question when the child ceased living with the appellant.  In that regard, per 38 C.F.R. § 3.450, a surviving spouse's DIC compensation may only be apportioned on behalf a child in her custody who is not residing with her if she is not reasonably discharging her responsibility for that child, whereas per 38 C.F.R. § 3.461, a surviving spouse's DIC compensation will be apportioned for a child who is not in her custody, unless the apportionment would reduce her compensation by 50 percent or more.  Based on the facts of this case, the July 2011 Court Order made clear that the although the child's adult sister and brother-in-law were granted physical custody of the child, the appellant would retain legal custody, so as to qualify the child's guardians to receive an $1100 SSA monthly benefit for her support.  

As the appellant maintained legal custody, but not physical custody, of the child in question, this scenario seems to fit neatly within the purview of 38 C.F.R. § 3.450(e), which outlines the criteria for awarding apportionments of a surviving spouse's benefits if the spouse has custody of the child but the child resides with "someone else."  As referenced above, per these provisions, such an apportionment may only be made when the surviving spouse is not "reasonably contributing to the child's support."  However, as set forth in the July 2011 Court Order, the monthly SSA benefit provided to the child's guardians by merit of the appellant and the Veteran's work history exceeds any amount of child support that the appellant would statutorily be required to provide.  Accordingly, this monthly award constitutes prima facie evidence of a reasonable contribution by the appellant to the child's support.  Thus, an apportionment of the appellant's VA DIC benefits was not warranted, per the applicable regulatory provisions, and the apportionment of the appellant's compensation was improper.  




	(CONTINUED ON NEXT PAGE)




ORDER


The apportionment of the appellant's VA DIC benefits on behalf of her minor child, effective from September 1, 2011 to July 1, 2014, was improper, and the appellant's appeal is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


